Citation Nr: 1046260	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for hairy cell leukemia, as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which denied entitlement to the benefit 
sought. 

Previously, on November 20, 2009, the Secretary of VA directed 
the Board to stay action on all claims for service connection 
that could not be granted under current law but that potentially 
may be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era. Since then, VA has 
promulgated new regulations to be codified under the revised 
version of 38 C.F.R. § 3.309(e), which add the three above-
referenced medical conditions to the list of disabilities that 
may be presumed service-connected based upon herbicide exposure. 
Following issuance of the new regulations, the stay of 
adjudication on all related compensation and benefits claims was 
lifted. The instant case was initially subject to the stay, but a 
decision may now proceed on the merits.  


FINDINGS OF FACT

1.	The Veteran had service in the Republic of Vietnam during the 
Vietnam Era.

2.	A competent medical diagnosis has been made of hairy cell 
leukemia. 






CONCLUSION OF LAW

The criteria are met for service connection for hairy cell 
leukemia. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A.       §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010). 

As indicated below the Board is granting the benefit sought on 
appeal of entitlement to service connection for hairy cell 
leukemia. Hence, even assuming, without deciding, that any error 
was committed as to implementation of the VCAA's duty to notify 
and assist provisions, such error was harmless in its application 
to adjudication of this matter, and need not be further 
discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 
499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Certain chronic 
disabilities, such as arteriosclerosis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pertinent VA law further provides that a veteran who served in 
the Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii). For purposes of application of this legal 
presumption, service in the Republic of Vietnam means actual 
service in-country in Vietnam from January 9, 1962 through May 7, 
1975, and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service 
connection for specific diseases associated with exposure to 
herbicide agents. Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service-connected if there are 
circumstances establishing herbicide agent exposure during active 
military service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent or 
more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

Recently, VA amended the list of covered diseases presumed 
service-connected due to herbicide exposure as to include the 
conditions of all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia), Parkinson's disease, and ischemic heart disease. A new 
Note 3 to section 3.309(e) provides that "the term ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), 
to be codified later at 38 C.F.R. § 3.309(e). 


The Board finds that service connection for hairy cell leukemia 
is warranted, inasmuch as all the constituent elements are 
present to establish service connection on a presumptive basis as 
due to Agent Orange exposure during service. First,           the 
fact that the Veteran had service within the territorial borders 
of the Republic of Vietnam between January 1969 and April 1970 is 
established from review of the service personnel record. 
Therefore, the underlying circumstance of presumed exposure to 
herbicides during military service is confirmed. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii). Second, there is on file the 
September 2007 record of a VA medical facility bone marrow biopsy 
study that confirmed the presence of hairy cell leukemia. Thus, 
the existence of the current disability claimed is established. 
Moreover, by recently promulgated regulation, hairy cell leukemia 
is one of the very conditions that may be presumed service-
connected where, as here, there          has been herbicide 
exposure. 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010). 
Consequently, the Veteran's hairy cell leukemia must be found 
service-connected under the available governing laws and 
regulations. 

The Board acknowledges that there is further supportive medical 
evidence from a January 2008 physician assistant's letter 
attesting that Agent Orange exposure was strongly suspected in 
the development of hairy cell leukemia, and points out that there 
is already sufficient competent evidence to grant the claim under 
the laws on presumptive service connection (i.e., under which a 
condition is presumed service-related, without need for medical 
evidence establishing causation). 

Inasmuch as the Veteran is shown to have manifested hairy cell 
leukemia, as well as to have had exposure to Agent Orange in 
service, the applicable law mandates a favorable outcome in this 
case. Accordingly, service connection for hairy cell leukemia is 
warranted.







ORDER

Service connection for hairy cell leukemia, as due to exposure to 
Agent Orange,        is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


